--------------------------------------------------------------------------------

EXHIBIT 10.2

Image 1 [image1.jpg]
 
October 1, 2012
 
Steven R. Fife
4209 Brindisi Place
Pleasanton, CA 94566
 
Re: Offer of Employment with Active Power, Inc.
 
Dear Steven:
 
On behalf of Active Power, Inc. (the “Company”), I am pleased to invite you to
join the Company as its Chief Financial Officer (“CFO”), reporting to the Chief
Executive Officer of the Company. In this position, you will be expected to
devote your full business time, attention, and energies to the performance of
your duties with the Company at its location in Austin, Texas, or while
traveling on Company business. The effective date of your employment will be
October 8, 2012 or such other date as you and the Company mutually agree in
writing.  Notwithstanding the foregoing, your title shall initially be Vice
President of Finance, and you shall assume the role of CFO on the later of (i)
October 31, 2012, or (ii) the date of the termination of John Penver as Chief
Financial Officer.  Such initial period shall be referred to herein as the
“Transition Period.”
 
The terms of this offer of employment are as follows:
 
1.      At-Will Employment. You understand and acknowledge that your employment
with the Company is for an unspecified duration and constitutes “at-will”
employment.  You also understand that any representation to the contrary is
unauthorized and not valid unless obtained in writing and signed by the
Company’s Chief Executive Officer or President.  You acknowledge that this
employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or you.  You
further acknowledge that the Company may modify job titles, salaries and
benefits from time to time as it deems necessary, and that any such change shall
not alter the at-will nature of your employment with the Company. We request
that you give the Company at least two weeks’ notice in the event of a
resignation. Notwithstanding the foregoing, you may be eligible for certain
severance payments upon any such termination of your employment pursuant to the
terms and conditions of the Company’s Severance Benefits Agreement, a copy of
which is attached hereto as Exhibit B (the “Severance Benefits Agreement”).
 
2.      Position and Duties. You will serve in a full-time capacity as CFO of
the Company following the Transition Period. You will render such business and
professional services consistent with your executive position, as shall
reasonably be assigned to you by the Company.
 
3.      Compensation. The Company will pay you a salary at the rate of $280,000
per year (the “Base Salary”), payable in accordance with the Company’s standard
payroll policies, including compliance with applicable withholding. Any increase
or decrease in Base Salary (together with the then existing Base Salary) shall
serve as the “Base Salary” for future employment under this offer letter. The
first and last payment by the Company to you will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Equity Grants. Subject to approval by the Board, you will be granted the
following: (a) an option to purchase 300,000 shares of the Company’s Common
Stock (the “Option Shares”) at an exercise price equal to the fair market value
per share of the Common Stock on the date the Board approves the option grant;
and (b) 100,000 restricted stock units (“RSU’s”). The Option Shares and RSU’s
shall vest as follows: 25% of the Option Shares and RSU’s shall vest upon
completion of one year of service measured from your vesting commencement date,
and the balance of the Option Shares and RSU’s shall vest quarterly in a series
of 12 successive equal installments upon your completion of each additional
quarter of service measured from the one-year anniversary of your vesting
commencement date. This option grant and the RSU grant shall both be subject to
the terms and conditions of the Company’s 2010 Equity Incentive Plan and Stock
Option Agreement, including vesting requirements (the “Stock Agreements”).
Subject to the Company’s insider trading policy, and subject to applicable
securities laws, Employee may establish a 10b5-1 trading plan that provides for
the sale of RSU’s to satisfy any taxes payable as a result of the vesting of the
RSU’s.
 
5.      Bonus Program. You will be eligible to earn a bonus of up to 60% of your
Base Salary based on the achievement of corporate objectives at target and
MBO’s, subject to the terms and conditions of the Company’s Executive Bonus
Program as approved from time to time by the Board of Directors (the “Bonus
Program”). The bonus is determined and paid at the time and manner set forth
under the Bonus Program by the Board of Directors, and the amount of bonus
payable maybe subject to thresholds and accelerators. Subject to the Severance
Benefits Agreement, receipt of any bonus is contingent upon your continued
employment with the Company through the date the bonus is paid. Any bonus
payment for 2012 will be pro-rated for the remainder of the year, provided that
it has been earned under the Bonus Program. Except with respect to 2012, and
subject to the Severance Benefits Agreement, no “pro­rated” or partial bonus
will be provided unless approved by the Board in its sole discretion.
 
6.      Benefits. During the term of your employment, you will be entitled
annually to 22 days of paid time off (“PTO”) subject to the Company’s PTO
policy.  You will also be eligible for benefits covering employees at your
level, as such may be in effect from time to time.
 
7.      Temporary Living Expenses; Relocation Assistance. The Company is also
offering you reimbursement for the following relocation expenses for your move
from Pleasanton, California to Austin, Texas: (a) the reasonable costs of moving
your and your family’s household goods to Austin, not to exceed $25,000; (b)
closing costs on the purchase of a home in Austin, presuming a 0 point mortgage,
and (c) reimbursement for realtor commissions incurred directly  by you on the
sale of your home in Pleasanton, California, not to exceed $60,000
(collectively, the “Relocation Expenses”). The Company will reimburse you for
the following temporary living expenses, not to exceed $36,000 (the “Temporary
Living Expenses”): (a) temporary corporate housing for the period beginning with
your date of hire and continuing until you complete your relocation process, up
to a maximum of six (6) months from your date of hire (the “Temporary Housing
Period”), (b) coach airfare for you between Austin and San Francisco, California
for you to visit family on weekends during the Temporary Housing Period; and (c)
up to two (2) house-hunting trips for you and your spouse during the Temporary
Housing Period. We will only reimburse you for these expenditures once you
submit valid receipts to the Company and they are approved by the Chief
Executive Officer. If any Relocation Expenses or Temporary Living Expenses are
deemed taxable income to you, the Company will tax equalize these items (the
“Gross-Up”) no later than the end of the calendar year following the calendar
year in which you remit the tax on the payment for which the Company is
providing the Gross-Up to fully offset your taxes attributable to relocation
expenses. In addition to the reimbursement for Relocation Expenses and the
Temporary Living Expenses, the Company will provide to you a car for your use in
Austin during the Temporary Housing Period only. The Company expects that during
the Temporary Housing Period you will devote the same amount of time in the
performance of your duties and responsibilities as Chief Financial Officer as
would be expected of a person in the same position whose principal residence is
located in Austin, Texas. Notwithstanding the foregoing, (i) if, on or before
the date that is six (6) months following your date of hire, you resign your
employment with the Company for any reason other than Good Reason (as defined in
the Severance Benefits Agreement) or are terminated for Cause (as defined in the
Severance Benefits Agreement), you will repay the entire amount of
reimbursements provided to you by the Company for Relocation Expenses and
Temporary Living Expenses, as well as all costs and expenses of the Company to
lease a car to be provided to you during the Temporary Housing Period and any
Gross-Up paid to you by the Company (collectively, the “Paid Reimbursements”) or
(ii) if, after the date that is six (6) months following your date of hire and
on or before the one (1) year anniversary of your date of hire, you resign your
employment with the Company for any reason other than Good Reason (as defined in
the Severance Benefits Agreement) or are terminated for Cause (as defined in the
Severance Benefits Agreement), you will repay a decreasing prorated portion of
the aggregate amount of the Paid Reimbursements based on your percentage
completion of your second six months of service with the Company (such that, for
illustration purposes only, if such termination date occurred on the date that
is eight (8) months following your date of hire, you would be required to repay
an amount equal totwo-thirds of the aggregate amount of the Paid
Reimbursements), in each case, within thirty (30) days of such termination date.
 
 
 

--------------------------------------------------------------------------------

 
 
8.      Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.
 
9.      Employee Proprietary Information Agreement. As a condition of this offer
of employment, you will be required to complete, sign, and return the Company’s
standard form of employee proprietary information agreement (the “EPIA”), a copy
of which is attached hereto as Exhibit A.
 
10.    Severance Benefits. Should you accept the position offered by the
Company, you will be eligible for severance benefits subject to the terms and
conditions, including any conditions precedent, of the Severance Benefits
Agreement.
 
11.    Resignation on Termination. By signing below, you understand and agree
that, upon the termination of your employment, regardless of the reason for such
termination, you shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that you may hold in the Company or
any affiliate, unless otherwise agreed in writing by you and the Company.
 
12.    Background Check. You also understand that this offer of employment is
contingent upon the successful completion of a background check, and you consent
to such background check, and agree to timely complete the Company’s standard
forms required for such check upon request by the Company.
 
13.    Indemnification. The Company will extend to you the coverage under its
directors’ and officers’ insurance policy currently in effect. The Company will
also enter into its standard form of Indemnification Agreement with you,
providing for, among other things, indemnification in connection your
discharging your fiduciary duties to the Company.
 
14.    General. This offer letter, the EPIA, the Severance Benefits Agreement,
and the Stock Agreements (if an option and/or restricted stock unit grant is
approved by the Board) covering the grant described in paragraph 4, when signed
by you, set forth the terms of your employment with the Company and supersede
any and all prior representations and agreements, whether written or oral. In
the event of a conflict between the terms and provisions of this offer letter
and the EPIA, the Severance Benefits Agreement, and the Stock Agreements, the
terms and provisions of the EPIA, the Severance Benefits Agreement, and the
Stock Agreements will control. Any amendment of this offer letter or any waiver
of a right under this offer letter must be in a writing signed by you and an
officer of the Company. Texas law will govern this offer letter.
 
We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed EPIA and Severance Benefits Agreement.
 

 
Sincerely,
       
ACTIVE POWER, INC.
       
By:
/s/ Doug Milner
   
Doug Milner, Chief Executive Officer

 
AGREED TO AND ACCEPTED:
 
“Employee”
 
/s/ Steven R. Fife
 
Steven R. Fife
 

 
 

--------------------------------------------------------------------------------